     Case 3:19-cv-00081-SMR-SBJ Document 20-1 Filed 02/12/20 Page 1 of 9


                         UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF IOWA
                                CENTRAL DIVISION


MELINDA MYERS, BARBARA                              CASE NO. 3:19—cv—081-SMR-SBJ
STANERSON, JOHN EIVINS, LIV KELLY-
SELLNAU, CHRISTOPHER TAYLOR, and
SHUNA TOSA, on behalf of themselves and
others similarly situated,

         Plaintiffs,
                                                     DEFENDANT IOWA BOARD OF
v.                                                  REGENTS’ BRIEF IN SUPPORT OF
                                                    MOTION TO DISMISS FLSA CLAIM
IOWA BOARD OF REGENTS,                                ON SOVEREIGN IMMUNITY
                                                             GROUNDS
         Defendant.


         COMES NOW Defendant Iowa Board of Regents and submits the following Brief in

support of its Motion to Dismiss Plaintiffs’ FLSA claim based upon sovereign immunity.

                                   I.     INTRODUCTION

         Plaintiffs are current and former employees of the University of Iowa Hospitals and

Clinics. See Am. Pet. ¶¶ 1-7 (Docket No. 1-1). The Iowa Board of Regents is a governmental

entity created pursuant to Iowa Code Chapter 262 that governs the University of Iowa Hospitals

and Clinics. Count III of Plaintiffs’ Amended Petition alleges the Iowa Board of Regents

violated the Fair Labor Standards Act (“FLSA”) and seeks monetary damages. See Am. Pet. ¶¶

57-59.

         Dismissal of Plaintiffs’ FLSA claim is appropriate because the Iowa Board of Regents

has sovereign immunity from a private suit under the FLSA and, therefore, the Court lacks

jurisdiction to hear the FLSA claim. See Lee v. State, Polk County Clerk of Court, 815 N.W.2d

731, 737 (Iowa 2012) (“The question of sovereign immunity involves the jurisdiction of the

court to resolve disputes between private citizens and their state.”); State v. Lasley, 705 N.W.2d

481, 485 (Iowa 2005) (“The issue whether the legislature intended to waive its sovereign

                                                1
     Case 3:19-cv-00081-SMR-SBJ Document 20-1 Filed 02/12/20 Page 2 of 9


immunity with respect to a particular type of claim is a matter of subject matter jurisdiction, …

and the State may raise that issue by motion to dismiss at any stage of the proceeding.” (quoting

Hyde v. Buckalew, 393 N.W.2d 800, 802 (Iowa 1986))); Fed. R. Civ. P. 12(h)(3) (“If the court

determines at any time that it lacks subject-matter jurisdiction, the court must dismiss the

action.”). The Iowa Board of Regents is a state agency and shares in the immunity of the state.

See, e.g., Van Pilsum v. Iowa State University of Science and Technology, 863 F.Supp. 935, 939

(S.D. Iowa, 1994) (holding the Board of Regents shares in the state’s immunity).

       In order for a private citizen to bring a suit for damages against the State under the FLSA,

the State must consent to such suit. See Alden v. Maine, 527 U.S. 706, 712 (1999) (holding “the

powers delegated to Congress under Article I of the United States Constitution do not include the

power to subject nonconsenting States to private suits for damages in state courts. We decide as

well that the State of Maine has not consented to suits for overtime pay and liquidated damages

under the FLSA.”). The Iowa Supreme Court held in Anthony v. State that “the State has

acceded to [the FLSA overtime] mandate in a manner that establishes the resulting overtime

remuneration as compensation owed by an employer.” 632 N.W.2d 897, 901 (Iowa 2001) (citing

Iowa Code section 19A.9(2)). However, the Iowa Code section and regulations relied upon in

Anthony explicitly “exclud[e] employees of the state board of regents.” Id. (citing Iowa Code

section 19A.9(2)). The State has not consented to suit under the FLSA by employees of the Iowa

Board of Regents. As such, the Iowa Board of Regents retains sovereign immunity as to

Plaintiffs’ FLSA claim, and this claim must be dismissed.

                                     II.     ARGUMENT

       A. This Motion Asserts Sovereign Immunity of the Board of Regents.

       As an initial matter of clarification, this Motion asserts the Iowa Board of Regents has

sovereign immunity to the FLSA claim and is not asserting Eleventh Amendment immunity from

suit in federal court.   The Supreme Court explained in Alden v. Maine that courts have


                                                2
     Case 3:19-cv-00081-SMR-SBJ Document 20-1 Filed 02/12/20 Page 3 of 9


“sometimes referred to the States’ immunity from suit as ‘Eleventh Amendment immunity.’ The

phrase is convenient shorthand but something of a misnomer, for the sovereign immunity of the

States neither derives from, nor is it limited by, the terms of the Eleventh Amendment.” 527

U.S. 706, 713 (1999).     “[T]he States’ immunity from suit is a fundamental aspect of the

sovereignty which the States enjoyed before the ratification of the Constitution, and which they

retain today.” Id. Eleventh Amendment immunity “is a component of the broader doctrine of

sovereign immunity.” Lee v. State, 815 N.W.2d 731, 737 (Iowa 2012). In short, sovereign

immunity is not synonymous with Eleventh Amendment immunity from suit in federal court.

Under the doctrine of sovereign immunity, if the state retains its immunity from suit from a class

of claim, then “employees are precluded from suing for monetary relief.” Id.

       B. The State Has Sovereign Immunity to a Private Cause of Action Under the
          FLSA Unless the State Has Waived Its Immunity.

         In Alden, the Supreme Court discussed at length the fundamental sovereign immunity

of the states and held “the powers delegated to Congress under Article I of the United States

Constitution do not include the power to subject nonconsenting States to private suits for

damages in state courts. We decide as well that the State of Maine has not consented to suits for

overtime pay and liquidated damages under the FLSA.” Alden v. Maine, 527 U.S. 706, 712,

713-14 (1999). Following Alden, numerous courts have held other states are immune from

plaintiffs’ private suits for damages under the FLSA. See, e.g., Gorney v. Arizona Bd. Of

Regents, 43 F. Supp. 3d 946, 951-52 (D. Ariz. 2014) (holding removal to federal court did not

waive Arizona Board of Regents’ immunity on Plaintiff’s FLSA “because Congress has not

validly abrogated the States’ sovereign immunity on FLSA claims” (citing Alden, 527 U.S. at

712)); Hauser v. Rhode Island Dept. of Correction, 640 F.Supp.2d 143, 148-49 (D. R.I. 2009)

(holding Rhode Island has not waived immunity for private causes of action under the FLSA and

“the simple enactment of wage provisions reflecting or mirroring the FLSA, without more, is too

thin a reed on which to find clear waiver.”); Allen v. Fauver, 167 N.J. 69, 77-78 (N.J. 2001)

                                                3
     Case 3:19-cv-00081-SMR-SBJ Document 20-1 Filed 02/12/20 Page 4 of 9


(holding New Jersey has not waived sovereign immunity for FLSA claims); Coniff v. Vermont,

No. 2:10-cv-32, 2013 WL 5429428 (D. Vermont, Sept. 30, 2013) (holding Vermont had not

waived sovereign immunity to a private action under the FLSA). Thus, the case law is clear that

States retain their sovereign immunity to a private right of action under the FLSA unless the

State has waived its immunity.

       The Iowa Supreme Court has held the State can waive sovereign immunity not only by an

express statutory waiver, but also by entering into a contract or by “constructive waiver.” See

Lee v. State, 815 N.W.2d 731, 740-41 (Iowa 2012) (citing Kersten Co. v. Dep’t. of Soc. Serv.,

2017 N.W.2d 117, 118 (Iowa 1973)). However, where there is express statutory waiver, Iowa

courts will “strictly follow the statutory guidelines waiving the State’s immunity.” Id. at 740.

As discussed below, the State of Iowa has not waived sovereign immunity to an FLSA claim as

to the Iowa Board of Regents.

       C. The Iowa Board of Regents Has Sovereign Immunity to Plaintiffs’ FLSA Claim.

       In Anthony v. State, an action asserting claims under Iowa Code Chapter 91A and the

FLSA, the Court considered “whether chapter 91A allows plaintiffs to pursue their FLSA

overtime claims in an action brought under that chapter in the Iowa courts,” and held “the State

has acceded to [the FLSA overtime] mandate in a manner that establishes the resulting overtime

remuneration as compensation owed by an employer.” 632 N.W.2d 897, 901 (Iowa 2001) (citing

Iowa Code section 19A.9(2)). The Iowa Code section relied upon in Anthony provides:

              for pay plans within the purview of an appropriation made by the
              general assembly and not otherwise provided by law for all
              employees in the executive branch of state government, excluding
              employees of the state board of regents …. Each employee in the
              executive branch, excluding employees of the state board of
              regents, shall be paid at one of the rates set forth in the pay plan
              for the class of position in which employed and, unless otherwise
              designated by the commission, shall begin employment at the first
              step of the established range for the employee’s class.




                                               4
      Case 3:19-cv-00081-SMR-SBJ Document 20-1 Filed 02/12/20 Page 5 of 9


Id. at 901-02 (quoting Iowa Code section 19A.9(2)) (emphasis added). The Anthony Court found

the “rules adopted pursuant to this statute speak to the issue of FLSA overtime compensation in

two places,” including (1) defining “overtime covered class, employee, or position” as being

“eligible for premium overtime compensation in accordance with the federal Fair Labor

Standards Act” and (2) providing that “[a]n employee in a job class designated as overtime

eligible shall be paid at a premium rate (one and one-half hours) for every hour in pay status over

40 hours in a workweek.” Id. at 902 (quoting Iowa Admin. Code R. 581—1.1 and Iowa Admin.

Code R. 581—4.11(2)). However, the Iowa Code section, and the rules adopted pursuant to that

section, relied upon by the Anthony Court explicitly excluded “employees of the state board of

regents,” and therefore could not constitute a waiver of sovereign immunity as to the Iowa Board

of Regents. The Iowa Board of Regents was not a defendant in the Anthony case—therefore,

whether the Court’s reasoning applied to the Iowa Board of Regents was not an issue presented

in that case. It must also be noted the Iowa Code provision relied upon in Anthony—section

19A—was repealed in 2003. Likewise, the Administrative rules cited in the Anthony case are no

longer in effect.

        In 2003, the State enacted Iowa Code Chapter 8A, creating the Department of

Administrative Services “for the purpose of managing and coordinating the major resources of

state government including the human, financial, and physical resources of state government.”

See Iowa Code §§ 8A.201, 8A.203(1). Iowa Code § 8A.413 regarding “State human resources

management,” provides in part:

                The department shall adopt rules for the administration of this
                subchapter pursuant to chapter 17A… These rules shall provide:
                        …
                       (3) For pay plans covering all employees in the executive
                branch, excluding employees of the state board of regents, after
                consultation with the governor and appointing authorities, and
                consistent with the terms of collective bargaining agreements
                negotiated under chapter 20.


                                                5
     Case 3:19-cv-00081-SMR-SBJ Document 20-1 Filed 02/12/20 Page 6 of 9


Iowa Code section 8A.413(3) (emphasis added).

       Therefore, like former Iowa Code § 19A.9(2) regarding executive branch pay plans,

current Iowa Code § 8A.413 explicitly excludes “employees of the state board of regents” from

its purview. The Iowa Administrative Rules adopted pursuant to Iowa Code § 8A.413 are

located at Iowa Admin Code 11—53 and make similar reference to the FLSA and overtime as

those cited in Anthony. See Iowa Admin. Code R. 11—53.11(2) (defining “eligible job classes”

as “an employee in a job class designated as overtime eligible shall be paid at a premium rate

(one and one-half hours) in accordance with the federal Fair Labor Standards Act.”). Iowa

Admin Code Chapter 53 provides: “11—53.1(8A) Pay plan adoption. The director shall adopt

pay plans for all classes and positions in the executive branch of state government, except as

otherwise provided for in the Iowa Code.” (emphasis added). The Iowa Board of Regents is

“otherwise provided for in the Iowa Code” because § 8A.413(3) explicitly “exclud[es]

employees of the state board of regents” from the rules providing for pay plans of executive

branch employees. Iowa Code § 8A.413(3); Iowa Admin. Code R. 11—53.1. In short, the

administrative rules cited in Anthony as providing for overtime rates in accordance with the

FLSA did not previously and do not presently apply to the Iowa Board of Regents.

       What does apply to some Iowa Board of Regents employees is Iowa Code § 8A.412

regarding the State “merit system.” Section 8A.412 states:

              The merit system shall apply to all employees of the state and to all
              positions in state government now existing or hereafter established.
              … However, the merit system shall not apply to the following:
                                                   ….
              (5) All presidents, deans, directors, teachers, professional and
              scientific personnel, and student employees under the jurisdiction
              of the state board of regents. The state board of regents shall adopt
              rules not inconsistent with the objective of this subchapter for all
              of its employees not cited specifically in this subsection. The rules
              are subject to approval by the director. If at any time the director
              determines that the state board of regents merits system rules do
              not comply with the intent of this subchapter, the director may

                                               6
     Case 3:19-cv-00081-SMR-SBJ Document 20-1 Filed 02/12/20 Page 7 of 9


              direct the board to correct the rules. The rules of the board are not
              in compliance until the corrections are made.

Iowa Code section 8A.412(5). The Iowa Board of Regents Merit System Rules adopted pursuant

to § 8A.412 are located at Iowa Admin. Code § 681.3. The rules cover “all employees of the

board of regents, except those exempted by Iowa Code section 8A.412(5).” Iowa Admin. Code

R. 681—3.2. There is no mention in the Iowa Board of Regents Merit System Rules of the Fair

Labor Standards Act, nor is there any mention of any requirement to pay overtime

compensation. 1

       The Iowa Supreme Court’s rejection of the State’s sovereign immunity claim in Anthony

because “the statutory scheme for deriving pay plans has been implemented in a manner that

includes FLSA overtime remuneration as compensation owed by an employer” does not apply to

the Iowa Board of Regents because that statutory scheme explicitly excludes the Iowa Board of

Regents. See Anthony, 632 N.W.2d at 902. As discussed above, the statutory scheme that does

apply to the Iowa Board of Regents does not waive sovereign immunity; in fact, it makes no

mention whatsoever of FLSA overtime remuneration.

       The Iowa Supreme Court has discussed the Anthony decision as holding there was

“express waiver” of sovereign immunity. See Lee v. State, 815 N.W.2d 731, 741 (Iowa 2012);

Raper v. State, 688 N.W.2d 29, 54 (Iowa 2004) (finding “we have already determined the State

waived its sovereign immunity by expressly consenting to be sued in state court for FLSA

overtime remuneration.” (citing Anthony v State, 632 N.W.2d 897, 902 (Iowa 2001)). However,


1
  “Overtime” is mentioned only twice in Iowa Admin. Code 681—3. First, in a section regarding
“pay on promotion,” which provides: “For the purpose of calculating the promotional increase,
any extra pay such as shift differential pay, pay for special assignment, on-call pay, pay for
overtime, or pay for call back shall be excluded as part of the employee’s present base pay.”
Iowa Admin Code R. 681—3.39(3). Second, in a section about “bone marrow and organ
donation leave,” which provides: “An employee who is granted a leave of absence under Iowa
Code section 70A.39 shall receive leave without loss of service, pay, vacation time, personal
days, sick leave, insurance and health coverage benefits, or earned overtime accumulation.” See
Iowa Admin Code R. 681—3.152.

                                               7
      Case 3:19-cv-00081-SMR-SBJ Document 20-1 Filed 02/12/20 Page 8 of 9


again, these cases are inapplicable to the Board of Regents because the “express waiver” found

in Anthony relied upon Iowa Code sections and administrative rules that clearly and explicitly do

not apply to the Board of Regents. To the extent Iowa Code § 8A.413(3) and Iowa Admin Code

Chapter 53 constitute as express waiver of the State’s sovereign immunity to private actions

under the FLSA for damages, the Court should “strictly follow the statutory guidelines waiving

the State’s immunity.” Lee v. State, 815 N.W.2d at 740. The statute explicitly does not apply to

the Board of Regents, and therefore cannot constitute a waiver of sovereign immunity as to the

Board of Regents. Indeed, there is no statutory or rule-based basis that would support finding

any waiver of sovereign immunity applicable to the Iowa Board of Regents.

        The State has retained sovereign immunity of the Iowa Board of Regents to a private

cause of action under the FLSA, and Plaintiffs’ FLSA claim must therefore be dismissed

pursuant to Alden v. Maine 2.

                                          III.     CONCLUSION

        For the reasons discussed herein, the Iowa Board of Regents has sovereign immunity to

Plaintiffs’ FLSA claim. Therefore, Plaintiffs’ FLSA claim (Count III of the Amended Petition)

should be dismissed with prejudice.

                                                            /s/ Andrew T. Tice
                                                            Andrew T. Tice (AT0007968)
                                                            Jason M. Craig (AT0001707)
                                                            Lindsay A. Vaught (AT0010517)
                                                            AHLERS & COONEY, P.C.
                                                            100 Court Avenue, Suite 600
                                                            Des Moines, Iowa 50309-2231
                                                            (515) 243-7611
                                                            (515) 243-2149
                                                            atice@ahlerslaw.com
                                                            jcraig@ahlerslaw.com
                                                            lvaught@ahlerslaw.com
                                                            ATTORNEYS FOR DEFENDANT
                                                            IOWA BOARD OF REGENTS



2
 527 U.S. 706, 713 (1999)(“[T]he States’ immunity from suit is a fundamental aspect of the sovereignty which the
States enjoyed before the ratification of the Constitution, and which they retain today.”).
                                                        8
        Case 3:19-cv-00081-SMR-SBJ Document 20-1 Filed 02/12/20 Page 9 of 9


Electronically filed and served.
                                                              CERTIFICATE OF SERVICE
Nathan Willems (AT00009260)             The undersigned certifies that the foregoing instrument was served upon all
                                        parties to the above cause to each of the attorneys of record herein at their
RUSH & NICHOLSON, PLC                   respective addresses disclosed on the pleadings on:        February 12, 2020
115 1st Ave. SE, Suite 201—PO Box 637   By: ☐ U.S. Mail                                      ☐ Fax
Cedar Rapids, IA 52406-0637
(319) 363-5209                                 ☐      Hand delivery                        ☐      Private Carrier
(319) 363-6664 (fax)                           ☒      Electronically (via CM/ECF)          ☐      E-mail
nate@rushnicholson.com                  Signature:        Pam Norelius

Harold Lichten
Benjamin J. Weber
LICHTEN & LISS-RIORDAN, PC
729 Boylston St., Suite 2000
Boston, MA 02116
(617) 994-5800
(617) 994-5801 (fax)
hlichten@llrlaw.com
bjweber@llrlaw.com
ATTORNEYS FOR PLAINTIFFS

01675612-1\14722-494




                                           9
